Citation Nr: 0124829	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  94-04 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1970 to October 1971.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD, and 
assigned a 10 percent rating for the disorder.  The veteran 
perfected an appeal of the assigned rating.

The veteran's appeal was previously before the Board in 
December 1995 and April 1997, at which times it was remanded 
to the RO for additional development and re-adjudication.  
The requested development has been completed to the extent 
possible and the case returned to the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA psychiatric 
examinations in order to assist him in substantiating his 
claim for compensation benefits.

2.  From January 28, 1993, to June 22, 1993, the PTSD was 
manifested by sleep disturbance due to nightmares, intrusive 
thoughts, flashbacks, and impaired memory, concentration, and 
judgment, productive of definite social and industrial 
impairment.

3.  Effective June 22, 1993, the PTSD is manifested by 
transient symptoms of sleep disturbance and intrusive 
memories, resulting in no more than mild social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for PTSD were 
met from January 28, 1993, to June 22, 1993.  Effective June 
22, 1993, the criteria for a disability rating in excess of 
10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.129, 4.132, 
Diagnostic Code 9411 (1992), 38 C.F.R. §§ 4.1, 4.3, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a psychiatric 
disorder.  His service personnel records indicate that his 
military occupational specialty was in the light weapons 
infantry, and he received the Combat Infantryman Badge as 
well as the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.

The veteran initially claimed entitlement to compensation 
benefits on January 28, 1993, at which time he claimed to 
have PTSD.  With his claim he submitted a November 1992 
report from a psychologist, G. Robert Baker, Ph.D., in which 
Dr. Baker described the veteran's in-service stressors that 
supported the diagnosis of PTSD.  Dr. Baker also conducted 
psychological tests the results of which were consistent with 
PTSD and depression.

Dr. Baker stated that the veteran had been referred to him 
due to severe distress, and had initiated treatment in 
November 1991.  At that time the veteran complained of 
nightmares about his Vietnam experiences that caused him to 
lose sleep and affected his ability to concentrate and attend 
to tasks at work and at home.  He had intrusive thoughts 
about Vietnam on a daily basis, which caused difficulty in 
working and receiving instructions from his supervisors.  He 
was hyper-vigilant, which caused problems in his 
interpersonal relationships.  He had few friends, had been 
employed in the same position since September 1984, and had 
been married to the same woman since before 1984.  Dr. Baker 
referenced a statement from the veteran's spouse in which she 
stated that life with him had been "hell" for her and her 
children, with multiple incidents of violence.  

On mental status examination in November 1992 the veteran was 
appropriately dressed and groomed, oriented, and without 
hallucinations or delusions, although he did have flashbacks.  
His memory and judgment were impaired, his thought processes 
were within normal limits, and his speech was normal.  Dr. 
Baker provided diagnoses of PTSD; dysthymia, secondary to 
PTSD; and alcohol dependence, in partial remission.  He 
assessed the severity of the PTSD symptoms by assigning a 
global assessment of functioning (GAF) score of 48 for the 
veteran's then-current functioning and a GAF score of 45 as 
his highest level of functioning within the previous year.  
Those GAF scores represent serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social or occupational 
functioning.  Richard v. Brown, 9 Vet. App. 266 (1996).

Dr. Baker found that the veteran was then severely impaired 
in his ability to function in employment due to the symptoms 
of PTSD.  He also provided the records documenting the 
treatment he provided to the veteran from November 1991 to 
September 1992.  The clinical records document discussions of 
the veteran's in-service stressors, but do not reflect the 
level of his social and occupational functioning.

The veteran submitted treatment records from the Yuma 
Regional Medical Center showing that he took an overdose of 
muscle relaxant with alcohol in December 1992.  Other than 
the acute treatment for the overdose no treatment was given, 
and the veteran was referred to his VA therapist for 
psychiatric treatment.

The RO provided the veteran a VA psychiatric examination on 
June 22, 1993, which included a review of Dr. Baker's report.  
At that time the veteran stated that Dr. Baker had provided 
major assistance in resolving his problems.  He continued to 
be employed in the same position, and had no difficulties at 
work.  He played softball twice a week and described his 
marriage of 12 years as amiable.  He continued to drink but 
was not violent, did not miss work, and had no legal 
problems.  He had a friend at work with whom he played 
softball and attended PTSD group therapy.  He continued to 
experience intrusive thoughts about Vietnam that were 
triggered by the sound of helicopters.  He slept poorly and 
got up two or three times a night to check the security of 
his home.  

On mental status examination he was appropriately dressed and 
groomed, and appeared mildly anxious.  The examiner described 
him as very loquacious, in that he talked fluently and at 
length.  He related to the examiner in a warm and friendly 
manner and was cooperative in the examination.  His mood was 
neutral, he had a full range of affect, and there were no 
cognitive deficiencies.  His ability to abstract and his 
judgment were unimpaired.  The examining psychiatrist 
assessed the severity of his impairment as a GAF score of 75, 
both contemporaneously and in the previous year.  A GAF score 
of 75 represents transient symptoms that are expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after a family argument); no more than slight 
impairment in social or occupational functioning.  See 
Bowling v. Principi, 15 Vet. App. 1 (2001) (citing the 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)).

In his December 1993 substantive appeal the veteran stated 
that he had nightmares on a daily basis, that he thought 
about Vietnam all the time, and that he had no friends 
because he could not trust people.  He stated that although 
his symptoms had improved when he was counseling with Dr. 
Baker, he was no longer able to receive counseling.

The veteran's private therapist, Ashley B. Hart II, Ph.D., 
provided a summary of the treatment provided to the veteran 
from March to August 1995.  On initiation of treatment in 
March 1995 the veteran reported being chronically angry, with 
intrusive memories of his combat experiences and 
hypervigilance.  He had recently been involved in a physical 
confrontation with his stepson, and continued to drink and to 
isolate himself from others.  On mental status examination he 
was appropriately groomed, able to maintain good eye contact, 
and cooperative.  His affective range was dysphoric, his 
thought processes primarily concrete, his responses goal 
directed, his memory good, and he was oriented in all 
spheres.  At that time Dr. Hart provided a GAF score of 70, 
which is indicative of mild symptoms (e.g., depressed mood or 
mild insomnia), or some difficulty in social or occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Bowling, 15 Vet. 
App. at 1 (citing DSM-IV).

Most of the veteran's therapy through August 1995 dealt with 
discussing his in-service stressors.  Dr. Hart noted that the 
veteran continued to be employed, and found that his primary 
problems involved the relationship with his family.  He had 
four adult stepchildren, some of whom continued to reside in 
his household.  In August 1995 Dr. Hart also described the 
veteran's level of functioning as a GAF score of 70.

The veteran underwent an additional VA psychiatric 
examination in July 1996, when he reported experiencing 
decreased sleep, nightmares, recurrent intrusive memories of 
Vietnam, checking behavior, isolation, alcohol use, rage, and 
difficulty adjusting to a productive life.  He woke up during 
the night because he was very sensitive to noise and was 
hypervigilant.  He checked the windows and doors because he 
was paranoid that someone would get in and harm him or his 
family.  He isolated himself from the rest of the household, 
which included his wife, adult children, and grandchildren, 
because it was too "busy."  He continued to drink beer and 
walked away from confrontations because he was easily 
enraged.  He hit walls and broke objects, and had an 
immediate reaction to minor provocations.  He had difficulty 
getting close to people and had one friend he saw at work, 
but did not otherwise socialize.  Loud noises caused him to 
have flashbacks.

On mental status examination he was casually attired and 
cooperative with the interview, and he had no abnormal 
positions or movements.  His thought processes were logical 
and goal directed and he had no hallucinations or delusions.  
He had good cognitive abilities and denied any suicidal or 
homicidal thoughts, and his insight was good.  The examiner 
assessed his functioning as a GAF score of 60, in that he 
experienced a significant amount of stress by the end of the 
day.  A GAF score of 60 is defined as moderate symptoms 
(e.g., a flat affect, circumstantial speech, or panic 
attacks) or moderate difficulty in social and occupational 
functioning (e.g., few friends, conflicts with coworkers).  
Bowling, 15 Vet. App. at 1 (citing DSM-IV).

The RO found that the report of the July 1996 examination was 
not adequate for rating purposes because the examiner had 
failed to assess the affect of the psychiatric symptoms on 
the veteran's occupational functioning.  An additional 
examination was performed in October 1996, which included a 
review of the medical evidence in the claims file.  At that 
time the veteran reported that he had stopped receiving 
counseling nine or ten months previously.  He was still 
employed on a full-time basis in the job he had held for 
12 years.  He stated that he did not like his employer's 
management, but that he had no intention of stopping work.  
He had one friend at work, but did not socialize with him 
outside of the work setting.  He lived with his wife and got 
along well with her, and they rarely argued.  He described 
his temperament as relatively mellow, unless something upset 
him.  He helped his spouse maintain the home and went 
shopping with her and alone.  He isolated himself when his 
grandchildren came to visit because they got on his nerves.  
His wife also worked outside the home and they had a very 
limited social life, and his primary vocation was watching 
television.  

He was able to concentrate for long periods of time, as in 
working a jigsaw puzzle.  He had trouble sleeping and awoke 
several times during the night, but slept six or seven hours 
per night and sometimes took a nap on weekends.  He had 
recurring nightmares, an exaggerated startle response, and 
intrusive thoughts about Vietnam.  He was hypervigilant but 
rarely lost his temper because he tried to stay away from 
people when they irritated him.  He had been in a fight a few 
months previously when he was drinking, and had an 
altercation with his adult stepson the year before.  He 
continued to drink, but denied any legal problems.  He had 
only missed work twice in the previous three years, which 
occurred because he had to attend the VA examinations.

On mental status examination he was appropriately groomed and 
related to the examiner in a friendly and cooperative manner.  
His mood was neutral, he had a full range of affect and good 
abstraction ability, and he had no thought disorder, 
cognitive deficit, or impairment of judgment.  The 
psychiatrist found that the veteran's use of alcohol did not 
result in any significant social or occupational impairment, 
and assessed the severity of his PTSD symptoms with a GAF 
score of 75.

During an April 2000 VA examination, which also included 
review of the claims file, the veteran reported that he 
continued to work in the employment he had held for 15 years 
and that he and his spouse had been married for 18 years.  
His four children at that time were all out of the home.  His 
daily activities consisted of working, coming home and 
drinking, and sleeping, with very little social interaction 
or activities outside of work and home.  He maintained his 
house and yard and went marketing with his spouse, but had no 
social activities of his own and belonged to no 
organizations.  He had one friend with whom he carpooled to 
work, but did not otherwise socialize.  He had not missed any 
work and had no legal problems, and was not receiving any 
psychiatric treatment.  He stated that he continuously felt 
angry and vigilant and that he reacted easily.  He expressed 
a great deal of anger with his employer but had not been in 
trouble at work because of his anger, and had worked there 
for the previous 15 years without conflict with authority.  
He stayed awake at night in order to maintain his vigilance, 
and checked his property whenever he heard a noise.  

On mental status examination he was fully oriented, 
comfortable, and cooperative.  His affect was broad and 
neutral, and he talked about his life experiences in an 
appropriate manner.  He reported experiencing mild 
depression, but there was no evidence of panic attacks and 
his major complaint was that of anger.  

The examiner determined that the veteran's highest level of 
functioning at that time and during the previous year was a 
GAF of 75 to 80.  The examiner stated that the most prominent 
symptoms of PTSD, which contributed to his social impairment, 
were social isolation, self-medication with alcohol, 
hypervigilance, and an angry affect.  He also stated that 
those symptoms had not interfered with the veteran's ability 
to work, other than the fact that he would prefer not to have 
to go to work because it put him in close proximity to 
others.  He stated that the veteran was in full control of 
his symptoms, that he had not made any effort to change them, 
and that the veteran was not interested in any clinical 
intervention.  The examiner reviewed the rating criteria as 
shown in the General Rating Formula for Mental Disorders, 
38 C.F.R. § 4.130 (2001), and determined that the veteran did 
not demonstrate the criteria for a disability rating in 
excess of 10 percent.

Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The change in the 
regulation is effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and applies to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc).

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in February 1996, October 1997, 
December 1997, and March 2000.  The RO provided the veteran 
statements of the case and supplemental statements of the 
case in November 1993, February 1994, December 1996, and July 
2001.  In those documents the RO informed the veteran of the 
regulatory requirements pertaining to the disability rating 
to be assigned for PTSD, and the rationale for not assigning 
a higher rating.  In the December 1995 and April 1997 remands 
the Board informed the veteran of the conflicts in the 
available evidence, the evidence required to resolve those 
conflicts, and the additional evidence needed to substantiate 
his appeal of the assigned rating.  The veteran's 
representative has reviewed the claims file on multiple 
occasions, and did not indicate that the veteran had any 
additional evidence to submit.  The RO notified the veteran 
each time his case was sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

The RO has obtained the private treatment records designated 
by the veteran, and provided him VA psychiatric examinations 
in June 1993, July 1996, October 1996, and April 2000.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his appeal.  The Board concludes that all 
relevant evidence has been obtained for determining the 
merits of his appeal, and that VA has fulfilled its 
obligation to assist the veteran in obtaining evidence to 
substantiate his claim.

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in August 1993.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Subsequent to the veteran's claim for service connection for 
PTSD, the regulations pertaining to the evaluation of 
psychiatric disorders were revised effective November 7, 
1996.  Schedule for Rating Disabilities; Mental Disorders, 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Because his claim was initiated prior to the change 
in the regulations, he is entitled to the application of the 
version more favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

In the November 1993 statement of the case the RO provided 
the veteran the original regulations pertaining to mental 
disorders and considered those regulations in denying 
entitlement to a disability rating in excess of 10 percent.  
The RO provided the veteran the revised regulations in the 
December 1996 supplemental statement of the case, and 
considered the revised regulations in continuing the denial 
of a higher rating.  The veteran was provided the opportunity 
to present evidence and arguments in response.  The Board 
finds, therefore, that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).  

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; the demonstrable inability to obtain or 
retain employment.  A 70 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating was warranted if the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was considerable impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1992).

A 30 percent evaluation applied if there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  The term "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  See Hood v. Brown, 4 Vet. App. 301 (1993); 
VAOPGCPREC 9-93.  

If the disorder was manifested by emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment, a 10 percent rating was applicable.  The disorder 
was rated as non-compensable if the symptoms somewhat 
adversely affected relationships with others, but did not 
cause any impairment in the ability to work.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.

In evaluating an impairment resulting from psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability.  The principle of social 
and industrial inadaptability as the basic criterion for 
rating disability from mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i. e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1992).

The General Rating Formula for Mental Disorders that became 
effective in November 1996 specifies that a 100 percent 
disability rating applies if there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1997).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

If the disorder is manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or; the symptoms 
are controlled by continuous medication, a 10 percent rating 
is applicable.  The disorder is rated as non-compensable if a 
mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West Supp. 2001); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 4.3.

Analysis

The medical evidence indicates that from January 28, 1993, 
when the veteran initially claimed entitlement to 
compensation benefits for PTSD, and June 22, 1993, when he 
underwent a VA psychiatric examination, the symptoms of PTSD 
included sleep disturbance due to nightmares; intrusive 
memories that affected his ability to perform work-related 
tasks; hyper-vigilance, which caused problems in his 
interpersonal relationships; limited social contacts; violent 
outbursts; and impaired concentration, memory, and judgment.  
The veteran had one friend at work with whom he did not 
socialize, his relationship with his spouse and family was 
strained, and the symptoms affected his ability to receive 
and understand instructions from his employer.  The Board 
finds that the symptoms of PTSD resulted in definite 
(moderately large) social and occupational impairment from 
January 28, 1993, to June 22, 1993, and that the evidence 
supports a 30 percent disability rating during that time 
frame.  Fenderson, 12 Vet. App. at 119.

Although Dr. Baker described the severity of the veteran's 
PTSD symptoms as severe, the clinical findings included in 
his report indicate that the only effect of the disorder on 
the veteran's occupational functioning consisted of the 
reduced ability to receive and understand instructions and to 
complete work-related tasks.  The veteran had maintained the 
same employment for many years and there is no evidence 
indicating that his symptoms had caused any conflicts with 
his employer or coworkers, resulted in him missing work, or 
reduced his initiative, flexibility, or efficiency beyond 
that contemplated by the 30 percent rating.  The Board finds, 
therefore, that Dr. Baker's assessment of severe disability 
is not supported by the clinical findings, and is not 
probative of the rating to be assigned for PTSD.  See Black 
v. Brown, 5 Vet. App. 177 (1993) (opinions that are 
unsupported by clinical evidence are of low probative value).  
The symptoms of PTSD may have resulted in a significant 
social impairment, but the rating cannot be based solely on 
social limitations.  38 C.F.R. § 4.129.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 30 percent were not met.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992) (in granting an 
increased rating, the Board must explain why a higher rating 
is not warranted).

Effective June 22, 1993, the symptoms of PTSD consist of 
sleep disturbance and intrusive memories, which the examiner 
characterized as transient symptoms resulting in no more than 
slight impairment in social or occupational functioning.  The 
veteran stated that his PTSD symptoms had improved with 
counseling, and he no longer demonstrated any impairment in 
concentration, memory, or judgment.  He had no difficulties 
at work, played softball with a friend, and described his 
marriage of 12 years as amiable.  For these reasons the Board 
has determined that the criteria for a 30 percent rating 
ceased to be met effective June 22, 1993.

The medical evidence shows that the veteran's PTSD symptoms 
continued to be no more than mild.  Dr. Hart described his 
symptoms as mild in 1995.  Although the examiner in July 1996 
found that his symptoms were moderate, that assessment was 
based on the affects of PTSD on his social functioning, in 
that the examiner did not describe any impact of the disorder 
on the veteran's ability to maintain his employment.  As 
previously stated, the affect of the psychiatric symptoms on 
social functioning alone cannot form the basis for the 
rating.  38 C.F.R. § 4.129.

The RO found that the July 1996 examination was not adequate 
for rating purposes because the examiner had not documented 
any occupational impairment.  On re-examination in October 
1996 the examiner determined that the manifestations of PTSD, 
including sleep disturbance with recurring nightmares, an 
exaggerated startle response, and intrusive thoughts, did not 
result in more than mild social and occupational impairment.  
That assessment was based on clinical findings pertaining to 
the affect of the impairment on the veteran's employment and 
a review of the medical evidence of record, and is highly 
probative.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) 
(inclusion of the rationale for the opinion affects the 
weight and credibility of the evidence).

The examiner in April 2000 also determined that the social 
and occupational impairment resulting from PTSD was no more 
than mild.  In addition, the examiner reviewed the rating 
criteria that became effective in November 1996 and found 
that the veteran's symptoms did not meet the criteria for a 
rating in excess of 10 percent.  The clinical findings did 
not indicate that due to PTSD the veteran experienced any 
decrease in work efficiency or the inability to perform 
occupational tasks, or that he demonstrated a depressed mood, 
anxiety, suspiciousness, panic attacks, or memory loss.  
Although he did suffer sleep disturbance, the evidence shows 
that the affects of the sleep disturbance were transient and 
mild.  The Board has determined, therefore, that the 
preponderance of the evidence shows that the criteria for a 
rating in excess of 10 percent ceased to be met effective 
June 22, 1993.  Because application of neither the original 
or revised rating criteria results in a higher rating 
effective in November 1996, the Board finds that neither 
version of the rating criteria is more favorable to the 
veteran.  VAOPGCPREC 3-2000.

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected PTSD has resulted in any hospitalizations, nor has 
he continued to receive psychiatric treatment.  In addition, 
the evidence does not show that the PTSD has caused any 
interference with employment.  In other words, there has been 
no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).



ORDER

A 30 percent disability rating for PTSD is granted effective 
from January 28, 1993, to June 22, 1993, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.  The appeal to establish entitlement to a 
disability rating in excess of 10 percent for PTSD effective 
June 22, 1993, is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

